       Case 2:20-cr-00102-SMB Document 70 Filed 05/27/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-20-00102-001-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   Matthew Francisco Morales,
13                  Defendant.
14
15
            This matter comes before the Court on Defendant’s oral motion to preclude 404(b)
16
     evidence. The motion was made at the final trial management conference and was taken
17
     under advisement until the Court had the opportunity to view the entire statement made by
18
     Defendant to law enforcement.
19
            Defendant is charged with High Speed Flight from Immigration Checkpoint in
20
     violation of 18 U.S.C. § 758 for his actions on December 16, 2019. The Government filed
21
     a notice of intent to introduce evidence under 404(b), specifically, evidence of the
22
     Defendant’s prior conduct engaging in activities surrounding alien smuggling on
23
     December 15, 2019. The Government argues that the testimony is admissible to show
24
     knowledge, opportunity, intent, absence of mistake and lack of accident. It further argues
25
     the evidence is inextricably intertwined with Defendant’s own statements and should
26
     therefore be admitted.
27
            “Evidence of any other crime, wrong, or act is not admissible to prove a person’s
28
     character in order to show that on a particular occasion the person acted in accordance with
       Case 2:20-cr-00102-SMB Document 70 Filed 05/27/21 Page 2 of 3



 1   the character.” Fed. R. Evid. 404(b)(1). “This evidence may be admissible for another
 2   purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge,
 3   identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). “So long as the
 4   evidence is offered for a proper purpose, ... the district court is accorded wide discretion in
 5   deciding whether to admit the evidence, and the test for admissibility is one of relevance.”
 6   United States v. Johnson, 132 F.3d 1279, 1282 (9th Cir.1997). “Such evidence may be
 7   admitted if: (1) the evidence tends to prove a material point; (2) the other act is not too
 8   remote in time; (3) the evidence is sufficient to support a finding that defendant committed
 9   the other act; and (4) (in certain cases) the act is similar to the offense charged.” United
10   States v. Bailey, 696 F.3d 794, 799 (9th Cir. 2012).
11          If the evidence is admissible under Rule 404(b), then the Court must also consider
12   whether it should be admitted under Rule 403. Id. Under Rule 403, “The court may
13   exclude relevant evidence if its probative value is substantially outweighed by a danger of
14   one or more of the following: unfair prejudice, confusing the issues, misleading the jury,
15   undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid.
16   403.
17          The government argues knowledge is an essential element of the offense in this case
18   and the evidence should be admitted to show knowledge. 18 U.S.C. §758 makes it a crime
19   for any person to knowingly and intentionally flee a checkpoint operated by the
20   Immigration and Naturalization Service, or any other Federal law enforcement agency, in
21   a motor vehicle and flee Federal law enforcement agents in excess of the legal speed limit.
22   Therefore, the Court agrees that evidence of Defendant’s involvement in attempting to
23   smuggle aliens is relevant to a material issue. The government next argues that opportunity
24   and motive to commit the offense is also highly relevant.          The Court agrees that if
25   defendant is involved in alien smuggling, Defendant’s statement is relevant to the
26   opportunity and motive to flee from an immigration checkpoint at high speed. However,
27   the Court finds that the information should be precluded under Rule 403. Specifically, the
28   Court finds that the danger of unfair prejudice from this type of evidence and confusing


                                                  -2-
       Case 2:20-cr-00102-SMB Document 70 Filed 05/27/21 Page 3 of 3



 1   the issues substantially outweighs the probative value of the evidence.
 2          Evidence that is inextricably intertwined with the crime charged is considered to be
 3   intrinsic. See United States v. Vizcarra-Martinez, 66 F.3d 1006, 1012 (9th Cir. 1995).
 4   Here, evidence that Defendant talked with others about alien smuggling and attempted to
 5   pick up some illegal aliens a day before the current offense is not inextricably intertwined
 6   with what happened on the day of the charged offense. The evidence will not be admitted
 7   as intrinsic evidence.
 8          Nevertheless, should defense open the door to issues of motive, then the Court may
 9   reconsider its ruling. The government should request the Court reconsider if it feels the
10   door has been opened. Additionally, the evidence may be admissible for impeachment of
11   the Defendant should he testify.
12          IT IS ORDERED that evidence of the Defendant’s involvement in alien smuggling
13   a day before the charged crime is not admissible in the government’s case in chief.
14   Defendant’s oral motion to preclude is granted.
15          Dated this 27th day of May, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
